DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant's election with traverse of Invention Ia (Claims 4-11) in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the ground(s) that a) the claimed subject matter for Inventions Ia, Ib, and Ic are so closely related that a search for the subject matter of any of Inventions Ia, Ib, or Ic necessarily encompasses a search of the other inventions; b) evaluation of all of the claims would not provide an undue burden upon the Examiner in comparison with the additional expense and delay to Applicant; and c) there is no serious burden to at least examine Inventions Ia-Ic together since subject matters regarding different heights of scatters and two layer arrangement of scatters in Inventions Ib-Ic are similar to that in Invention Ia.  This is not found persuasive.  With respect to a), Section 2 of the Office Action dated 7/13/2021 indicates the mutually exclusive subject matter present in each invention.  Applicants' remarks are purely argumentative and fail to provide any evidentiary support to show that having to search so many different mutually exclusive subject matter (i.e. multiple different distinct inventions) would not have been a serious burden to the Examiner.  With respect to b), per 37 CFR 1.142, an Examiner may restrict between two or more independent and distinct inventions claimed in the same application.  As per MPEP 803, such as restriction is proper if it can be 
The requirement is still deemed proper and is therefore made FINAL.
     Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2021.

Priority
     Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/093987, filed on 4/8/16.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 9/25/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-11 are objected to because of the following informalities:  
Claim 1, line 11- ‘each other.  .’ should read ‘each other.’.
Claims 2-11 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Appropriate correction is required.

Allowable Subject Matter
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-11 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10712554 to Arbabi et al.
U.S. Patent No. 15/093987 to Arbabi et al.
     This application is in condition for allowance except for the following formal matters: 
See Sections 2-3 above regarding the election of Invention Ia with traverse.
See Section 8 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/21/2021